PER CURIAM.
Whereas the United States of America has recognized the claim of the appellant herein, upon which this proceeding is based, and refund has been made to the said appellant for the claim embodied herein, together with interest thereon, and the parties hereto, by counsel, agreeing that the above-styled appeal may be dismissed at appellant’s costs, and the court being sufficiently advised, it is hereby ordered that this appeal be, and the same is.hereby, dismissed settled at appellant’s costs.